DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination (RCE) filed on 6/23/2022. Claims 1-8, 22-23, and 25-34 are pending in the case. Claims 1 and 22-23 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 22-23, 25-32, and 34 are rejected under 35 U.S.C. § 103 as being unpatentable over Cha et al. (US 20130227471 A1, hereinafter Cha) in view of Terada et al.  (US 2011/0029921 A1, hereinafter Terad, Agnetta et al. (US 2014/0333530 A1, hereinafter Agnetta) and Graf et al. (US 2016/0034597 A1, hereinafter Graf).

As to independent claim 1, Cha teaches a display control method implemented by a terminal, wherein the display control method comprises: 
displaying a first screen comprising first display content (“the display unit 150 may first display the first content to be recommended 2010 in the recommending panel.” Paragraph 0304), wherein the first display content comprises a link to suggested content (music content 2010, paragraph 0300); 
receiving a first operation from a user on the first display content (“when the sensing unit 110 senses a gesture of flicking from a first point on the recommending panel to a second point” paragraph 0304);
updating, in response to the first operation, the first display content to second display content, wherein the second display content comprises a link to suggested content, and wherein the first display content is different from the second display content (“the display unit 150 may switch from the first content to be recommended 2010 to the second content to be recommended 2020 to display the second content to be recommended 2020 in the recommending panel, based on the gesture of flicking.” Paragraph 0304, 0019). 
Cha does do not appear to expressly teach displaying a first screen comprising first display content, wherein the first display content comprises a first layout and a link to suggested content.;
storing a first display record corresponding to the first display content, wherein the first display record comprises first layout information.
Terada teaches displaying a first screen comprising first display content, wherein the first display content comprises a first layout and a link to suggested content (“In displaying the generated content data, the content data generating section 128 does not activate a dedicated application for displaying the content, but only displays the content data in the content display area 43. The "content data" above means one or more pieces of content that are processed for display in the content display area 43 based on the obtained content information and content display attribute information.” Paragraph 0133); and storing the first display content layout information (“The content display attribute information storage section 24 stores display attribute information (layout information) of content, … The display attribute information is default display attribute information (display position, display size, display color, etc.) for a time when the content is displayed on the display section 40. The display attribute information is set in advance for each menu item. For example, display attribute information in a case where content associated with a menu item "mails" is displayed is different from display attribute information in a case where content associated with a menu item "photos" is displayed.” paragraph 0094-0095, Fig. 10, 13).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha to comprise displaying a first screen comprising first display content, wherein the first display content comprises a first layout and a link to suggested content; and storing a first display record corresponding to the first display content, wherein the first display record comprises first layout information. One would have been motivated to make such a combination because a user can view content by a simple operation. This improves convenience for a user. 
Cha does not appear to expressly teach receiving a second operation from the user on the second display content; and
displaying, in response to the second operation, the first display content on the first screen based on the first display record.
Agnetta teaches receiving a second operation from the user on the second display content (“the user may perform a swipe gesture downwards within the lower portion 5606 in order to transition from the UI 5600(2) to the UI 5600(1).” Paragraph 0236 last sentence); and
displaying, in response to the second operation, the first display content on the first screen (“The user may perform a swipe gesture downwards within the lower portion 5606 in order to transition from the UI 5600(2) to the UI 5600(1).” Paragraph 0236, Fig. 56).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha to comprise receiving a second operation from the user on the second display content; and displaying, in response to the second operation, the first display content on the first screen based on the first display record. One would have been motivated to make such a combination to allow the user switch between interfaces conveniently.
Cha does not appear to expressly teach storing a first display record corresponding to the first display content; and displaying, in response to the second operation, the first display content on the first screen based on the first display record.
Graf teaches storing a first display record corresponding to the first display content (“A stack can comprise application state information descriptive of an application state of a software application” paragraph 0066-0067, Fig. 9 paragraph 0070-0074);
displaying, in response to the second operation, the first display content on the first screen based on the first display record (“A stack can comprise application state information descriptive of an application state of a software application.  A back stack is a stack which allows reversion to a previous application state of a software application, for example, based on detection of actuation of a back button displayed to a user.” Paragraph 0066-0067).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha to comprise storing a first display record corresponding to the first display content, and displaying, in response to the second operation, the first display content on the first screen based on the first display record, and displaying, in response to the second operation, the first display content and the first layout (i.e.Terada layout information teaching) on the first screen based on the first display record.  One would have been motivated to make such a combination to enhance the user experience by providing an improved way to move through a content whatever point the user may desire to view.

As to dependent claim 2, Cha teaches the display control method of claim 1, Cha further teaches wherein the first screen comprises one or more sub-screens (sub-screens 1910, 1920), wherein the one or more sub-screens comprise a first sub- screen (sub-screen 1920 in Fig. 19), wherein the first display content is displayed on the first sub-screen (music content 2010 displayed on sub-screen 1910), and wherein the display control method further comprises displaying, in response to the first operation, the second display content on the first sub-screen (music content 2020 displaying on sub-screen 1910).
 
As to dependent claim 3, Cha teaches the display control method of claim 1, Cha does not appear to expressly teach wherein the first display record comprises either:
the first display content or a first identifier of the first display content; or
the first display content or the first identifier, and first layout information of the first display content on the first screen.
Graf teaches wherein the first display record comprises either:
the first display content or a first identifier of the first display content (“A stack can comprise application state information descriptive of an application state of a software application” paragraph 0066).; or
the first display content or the first identifier, and first layout information of the first display content on the first screen.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha to comprise wherein the first display record comprises either: the first display content.  One would have been motivated to make such a combination to enhance the user experience by providing an improved way to move through a content whatever point the user may desire to view.
 
As to dependent claim 4, Cha teaches the display control method of claim 1, Cha does not appear to expressly teach the method further comprising storing, in response to the second operation, a second display record corresponding to the second display content, wherein the second display record comprises either:
the second display content or a second identifier of the second display content; or
the second display content or the second identifier, and second layout information of the second display content on the first screen.
Graf teaches storing, in response to the second operation, a second display record corresponding to the second display content (Fig. 9 switching between app state), wherein the second display record comprises either:
the second display content or a second identifier of the second display content (Fig. 9 each app N state are recorded, paragraph 0070-0074, Fig 8 paragraph 0065-0067); or
the second display content or the second identifier, and second layout information of the second display content on the first screen.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha to comprise in response to the second operation, a second display record corresponding to the second display content, wherein the second display record comprises either: the second display content or a second identifier of the second display content.  One would have been motivated to make such a combination to enhance the user experience by providing an improved way to move through a content whatever point the user may desire to view.

As to dependent claim 5, Cha teaches the display control method of claim 2, Cha further teaches wherein a preset record set stores display records on the first sub-screen in a sequence (“the display unit 150 may simultaneously display the plurality of recommended contents in a recommending panel, or may sequentially display the plurality of recommended contents in the recommending panel according to a user's gesture.” Cha paragraph 0303). 
However, Cha does not appear to expressly teach wherein a preset record set stores display records on the first sub-screen in a time sequence, wherein the display records comprise the first display record, and wherein the display control method further comprises:
obtaining, from the preset record set, the first display record that is stored latest in the preset record set;
determining the first display content based on the first display record; and
displaying, in response to the second operation, the first display content on the first sub- screen.
Graf teaches wherein a preset record set stores display records on the first sub-screen in a time sequence, wherein the display records comprise the first display record (Fig. 9 each app N state are recorded, paragraph 0070-0074, Fig 8 paragraph 0065-0067), and wherein the display control method further comprises:
obtaining, from the preset record set, the first display record that is stored latest in the preset record set (“The stack is a last-in-first-out (LIFO) data structure for storing entries descriptive of a state of an information handling system.  A stack is typically illustrated as beginning at a "bottom" of the stack and having successive entries added on "top" of each preceding entry, such that a "top" of the stack is where the last entry added to the stack” paragraph 0066);
determining the first display content based on the first display record; and displaying, in response to the second operation, the first display content on the first sub- screen (“A stack can comprise application state information descriptive of an application state of a software application.  A back stack is a stack which allows reversion to a previous application state of a software application, for example, based on detection of actuation of a back button displayed to a user.” Paragraph 0066-0067).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha to comprise wherein a preset record set stores display records on the first sub-screen in a time sequence, wherein the display records comprise the first display record, and wherein the display control method further comprises: obtaining, from the preset record set, the first display record that is stored latest in the preset record set; determining the first display content based on the first display record; and displaying, in response to the second operation, the first display content on the first sub- screen. One would have been motivated to make such a combination to enhance the user experience by providing an improved way to move through a content whatever point the user may desire to view.

As to dependent claim 6, Cha teaches the display control method of claim 5, Cha does not appear to expressly teach wherein the preset record set is a preset stack, and wherein the display control method further comprises pushing, in response to the first operation, the first display record onto the preset stack.
Graf teaches wherein the preset record set is a preset stack, and wherein the display control method further comprises pushing, in response to the first operation, the first display record onto the preset stack ("top" of the stack is where the last entry added to the stack, which is intended to be the first entry to be removed from the stack unless another entry is subsequently added to the stack before the entry is removed from the stack.  When entries are added to a stack, they are said to be pushed onto the stack.” Paragraph 0066).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha to comprise wherein the preset record set is a preset stack, and wherein the display control method further comprises pushing, in response to the first operation, the first display record onto the preset stack.  One would have been motivated to make such a combination to enhance the user experience by providing an improved way to move through a content whatever point the user may desire to view.

As to dependent claim 7, Cha teaches the display control method of claim 6, Cha does not appear to expressly teach wherein a stack pointer of the preset stack points to a display record on a stack top of the preset stack in response to the first operation, and wherein the display control method further comprises:
obtaining, in response to the second operation, the first display record to which the stack pointer points;
determining the first display content based on the first display record; displaying the first display content on the first sub-screen; and pushing a second display record onto the preset stack.
Graf teaches wherein a stack pointer of the preset stack points to a display record on a stack top of the preset stack in response to the first operation (a back stack operation, paragraph 0066-0067), wherein the display control method further comprises:
obtaining, in response to the second operation (a back stack operation), the first display record to which the stack pointer points (“stack pointer” paragraph 0066,0069);
determining the first display content based on the first display record; displaying the first display content on the first sub-screen; and pushing a second display record onto the preset stack (“The addition and removal of entries to and from a stack can be accomplished by writing and erasing, respectively, the entries from a memory in which the stack is stored, or, for example, by writing an entry to memory and adjusting a stack pointer to have a value of a new stack address based on the addition of the entry, in the case of adding an entry, and by simply adjusting the stack pointer back to a previous stack address to effect removal of an entry.  A stack can comprise application state information descriptive of an application state of a software application.  A back stack is a stack which allows reversion to a previous application state of a software application, for example, based on detection of actuation of a back button displayed to a user” paragraph 0066).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha to comprise wherein a stack pointer of the preset stack points to a display record on a stack top of the preset stack in response to the first operation, and wherein the display control method further comprises: obtaining, in response to the second operation, the first display record to which the stack pointer points.  One would have been motivated to make such a combination to enhance the user experience by providing an improved way to move through a content whatever point the user may desire to view.

As to dependent claim 8, Cha teaches the display control method of claim 7, Agnetta further teaches wherein the second operation is a slide operation (“The user may perform a swipe gesture downwards within the lower portion 5606 in order to transition from the UI 5600(2) to the UI 5600(1).” Paragraph 0236, Fig. 56).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha to comprise wherein the second operation is a slide operation. One would have been motivated to make such a combination to allow the user switch between interfaces conveniently.
Cha and Agnetta do not appear to expressly teach wherein the stack pointer switches between the display records in the preset stack as a sliding location of the slide operation changes, and wherein a corresponding display content on the first sub-screen changes with switching of the stack pointer. 
Graf teaches wherein the stack pointer switches between the display records in the preset stack…changes, and wherein a corresponding display content on the first sub-screen changes with switching of the stack pointer (“adjusting a stack pointer to have a value of a new stack address,” paragraph 0066).  
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha to comprise wherein the stack pointer switches between the display records in the preset stack as a sliding location of the slide operation changes, and wherein a corresponding display content on the first sub-screen changes with switching of the stack pointer. One would have been motivated to make such a combination to enhance the user experience by providing an improved way to move through a content whatever point the user may desire to view.

As to dependent claim 25, Cha teaches the display control method of claim 1, Cha further teaches wherein the first screen comprises a digital assistant (“Examples of the mobile terminal 100 may include a mobile phone, a smartphone, a notebook computer, a digital broadcasting terminal, a Personal Digital Assistant (PDA), a Portable Multimedia Player (PMP), a navigation device, a tablet Personal Computer (PC), and the like.” Paragraph 0062).

As to dependent claim 26, Cha teaches the display control method of claim 2, Cha further teaches wherein the first sub-screen comprises one of an application recommendation sub-screen, a video recommendation sub-screen, or a music recommendation sub-screen (music recommendation sub-screen 1910 including recommended music content 2010 and 2020). 

Claims 22, 27-32 and 34 reflect a terminal embodying the limitations of claims 1, 2-7 and 26 therefore the claims are rejected under similar rationale.

Claim 23 reflects a computer program product embodying the limitations of claim 1 therefore the claim is rejected under similar rationale.

Claim 33 is rejected under 35 U.S.C. § 103 as being unpatentable over Cha et al. in view of Terada et al., Graf et al., Agnetta et al., and Kang et al. (US 2017/0318109 A1, hereinafter Kang).
As to dependent claim 33, Cha teaches the terminal of claim 22, Cha does not appear to expressly teach wherein the first screen comprises HIBOARD. 
Kang teaches wherein the first screen comprises HIBOARD (“The predetermined desktop page may also be referred to as "Hiboard." Paragraph 0049)
 Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cha, Graf, and Agnetta to comprise wherein the first screen comprises HIBOARD. One would have been motivated to make such a combination to provide an interactive LCD display.

Response to Arguments
Applicant’s arguments, have been fully considered but they are moot in view the new grounds of rejection presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171